DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marton (US 4,287,685).
Regarding Claim 1, Marton discloses a backerplate (14) capable of being used for the intended use with a portable drywall sander hub assembly (E1, see Examiner Annotated Fig. 4; comprising of the center of  the “suitable rotating means” (see Col. 3, Lines 35-37 and the vacuum housing “H” (see Col. 5, Lines 13-18; and Fig. 4)), comprising a mounting portion (E2, see Examiner Annotated Fig. 4) forming a threaded bore (28) adapted to couple the backerplate (14) to a sander hub (E1); and a backerplate body (E3, see Examiner Annotated Fig. 4) connected to the mounting portion (E2) and forming a plurality of apertures (26) therein positioned radially between an outer circumference of the backerplate body (E3) and the mounting portion (E2), the plurality of apertures (26) being adapted for dust to pass therethrough during operation of a drywall sander with the backerplate (14) mounted thereto.

    PNG
    media_image1.png
    259
    453
    media_image1.png
    Greyscale

Regarding Claim 2, Marton discloses the backerplate of Claim 1, as previously discussed above, wherein the mounting portion (E2) includes a rear protrusion (E4) that protrudes in an axial direction of the mounting portion (E2) and protrudes relative to the backerplate body (E3) in the axial direction, the rear protrusion (E4) adapted to ensure that the backerplate body (E3) is offset from an opposing axially facing surface of the sander hub (E5). See Examiner Annotated Figure 4.
Regarding Claim 4, Marton discloses the backerplate of Claim 1, as previously discussed above, wherein the backerplate body (E3) comprises an annular disc shape and the plurality of apertures (26) are symmetrically positioned about the annular disc shape. See Examiner Annotated Figure 4, and Fig. 1.
Regarding Claim 7, Marton discloses a backing assembly for a portable drywall sander hub assembly (E1), comprising a backerplate (14) including a mounting portion (E2) forming a threaded bore (28) adapted to couple the backerplate (14) to a sander hub (E1), and a backerplate body (E3) connected to the mounting portion (E2) and forming a plurality of backerplate apertures (26) therein positioned radially between an outer circumference of the backerplate body (E3) and the mounting portion (E2); and an intermediate plate (12) joined to the backerplate (14), the intermediate plate (12) including an intermediate plate (12) body forming a plurality of intermediate plate apertures (13) therein, the plurality of intermediate plate apertures (13) being sized and spaced to match and align with the plurality of backerplate apertures (26), wherein the plurality of backerplate apertures (26) and the plurality of intermediate plate apertures (13) are adapted for dust to pass therethrough during operation of a drywall sander with the backerplate (14) and intermediate plate (12) mounted thereto. See Figs. 2 & 3.
Regarding Claim 8, Marton meets all of the limitations of Claim 8, as best understood, as applied to Claims 1, 2, and 7 above.
Regarding Claim 11, Marton meets all of the limitations of Claim 11, as best understood, as applied to Claims 1, 4, and 7 above.
Regarding Claim 12, Marton meets all of the limitations of Claim 12, as best understood, as applied to Claims 1, 5, and 7 above.
Regarding Claim 13, Marton meets all of the limitations of Claim 13, as best understood, as applied to Claims 1, 6, and 7 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marton in view of Bergner et al. (US 5,626,510).
Regarding Claim 3, Marton discloses the backerplate of Claim 1, as previously discussed above. Marton further discloses the concept of protrusion (74) extending from one layer of the sanding tool to another. See Figs. 5 &6.
Marton does not explicitly disclose wherein the mounting portion includes a front protrusion that protrudes in an axial direction of the mounting portion and protrudes relative to the backerplate body in the axial direction, the front protrusion adapted to guide at least one of an intermediate plate and a backerplate fastener into axial alignment with the backerplate.

    PNG
    media_image2.png
    657
    463
    media_image2.png
    Greyscale
 However, Bergner teaches a backer plate (tool holder, 9) comprising of a mounting portion that includes a front protrusion that protrudes in an axial direction of the mounting portion and protrudes relative to the backerplate (9) body in the axial direction, the front protrusion adapted to guide at least one of an intermediate plate (grinding disc 8, for receiving grinding sheets; see Col. 2, Lines 57-59) and a backerplate fastener into axial alignment with the backerplate (9). See Bergner, Fig. 15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backerplate of Marton to further comprise of wherein the mounting portion includes a front protrusion that protrudes in an axial direction of the mounting portion and protrudes relative to the backerplate body in the axial direction, the front protrusion adapted to guide at least one of an intermediate plate and a backerplate fastener into axial alignment with the backerplate, as taught by Bergner, for the purpose of ease of manufacturing and ensuring that the upper and lower portions remain positively attached and accurately positioned relative to each other when subject to torsion forces during use.
Regarding Claim 9, Marton, as modified, meets all of the limitations of Claim 9, as best understood, as applied to Claims 1, 3, and 7 above, wherein the intermediate plate (Marton, 12; Bergner, 8) forms an intermediate bore (See Examiner Annotated Bergner, Fig. 15) adapted to receive the front protrusion (See Examiner Annotated Bergner, Fig. 15), for the purpose of ease of manufacturing and ensuring that the upper (Marton, 14; Bergner, 9) and lower portions (Marton, 12; Bergner, 8) remain positively attached and accurately positioned relative to each other when subject to torsion forces during use.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Marton in view of Droste et al. (US 2021/0122000 A1).

    PNG
    media_image3.png
    256
    249
    media_image3.png
    Greyscale
Regarding Claim 5, Marton discloses the backerplate of Claim 4, as previously discussed above, having a first set of apertures (26) symmetrically positioned at a first radial offset about an axis of the annular disc shape. See Marton, Figs. 1 and 4.  Marton further discloses the concept of a plate (12b) comprising of a first set of apertures symmetrically positioned at a first radial offset about an axis of the annular disc shape (12b) and second set of apertures symmetrically positioned at a second radial offset about the axis of the annular disc shape, the second radial offset being different than the first radial offset. See Fig. 5. 
Marton does not explictly disclose wherein the plurality of apertures (26) includes a second set of apertures symmetrically positioned at a second radial offset about the axis of the annular disc shape, the second radial offset being different than the first radial offset. 

    PNG
    media_image4.png
    572
    671
    media_image4.png
    Greyscale
However, Droste (Figs. 17 & 18) teaches a backerplate (116) comprising of a plurality of apertures (254 & 256) wherein the plurality of apertures (254 & 256) includes a first set of apertures (256) symmetrically positioned at a first radial offset about an axis (126) of the annular disc shape (116) and a second set of apertures (254) symmetrically positioned at a second radial offset about the axis (126) of the annular disc shape (116), the second radial offset being different than the first radial offset. See Droste, Figs. 17 and 18.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backerplate of Marton to further comprise of wherein the plurality of apertures (26) includes a second set of apertures symmetrically positioned at a second radial offset about the axis of the annular disc shape, the second radial offset being different than the first radial offset, as taught by Droste, for the purpose of providing additional air flow to allow air and derbis to more effeciently pass through the backerplate.
Regarding Claim 6, Marton, as modified, discloses the backerplate of Claim 5, as previously discussed above, wherein the first set of apertures (Droste, 256) include a size that is different than the second set of apertures (Droste, 254). See Droste, Figs. 17 and 18.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marton in view of Elsey et al. (WO 2007/143400 A2).
Regarding Claim 10, Marton discloses the backing assembly of Claim 7, as previously discussed above, wherein in the backerplate (14) is bonded to the intermediate plate (12). See Figs. 1-6 and Col. 3, Lines 27-29. Marton discloses that the mechanism that bonds the intermediate plate (12) to the backerplate (14) has fastener apertures sized and spaced to match and align with the plurality of backerplate apertures (26) and the plurality of intermediate plate apertures (13). See Marton, Figs. 3 and 4. To the extent that Applicant may argue that Marton does not explicitly disclose wherein the fastener apertures are sized and spaced to match and align with the plurality of backerplate apertures (26), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backerplate of Marton to further disclose wherein the bonding material between the intermediate plate (12) to the backerplate (14) has fastener apertures sized and spaced to match and align with the plurality of backerplate apertures (26) and the plurality of intermediate plate apertures (13), for the purpose of allowing air and debris to flow freely between the two plates and to protect the bonding material from being broken off and clogging/damaging the suction motor/filter, without any new or unexpected results.
Marton does not explicitly disclose how the backerplate is bonded to the intermediate plate. Marton does not disclose wherein the backerplate and the intermediate plate are joined by a hook and loop fastener, the hook and loop fastener including a first fastener attached to the backerplate and a second fastener attached to the intermediate plate.
However, hook and loop fastener systems are well-known to one of ordinary skill throughout the art for being utilized as a means for bonding two separate plate shaped members to one another. Elsey teaches a hook and loop attachment system between two plate shaped layers with dust-extraction apertures.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backerplate assembly of Marton to further comprise of wherein the bonding materials between the backerplate (14) and the intermediate plate (12) is a hook and loop fastener system with apertures that align with the two plates, as taught by Elsey, for the purpose of bonding the backerplate (14) and the intermediate plate (12) together in a manner in which the backerplate and the intermediate plate can be easily separated for maintenance, repair, and replacement.
Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marton in view of Sun et al. (US 2020/0338686 A1).
Regarding Claim 14, Marton discloses a portable drywall sander hub assembly, comprising: a sander hub (E1, see Examiner Annotated Fig. 4 (above); comprising of the center of  the “suitable rotating means” (see Col. 3, Lines 35-37 and the vacuum housing “H” (see Col. 5, Lines 13-18; and Fig. 4)) forming a counterbore (the interior portion of “H” surrounding the backerplate) with an inner surface,. . . ; and a backerplate (14) adapted to be received in the counterbore (H), the backerplate (14) including a mounting portion (E2) forming a threaded bore (28) . . ., and a backerplate body (14) adapted to be offset from the inner surface while the mounting portion (E2) is coupled to the fastener, the backerplate body (E3) being connected to the mounting portion (E2) and forming a plurality of apertures (26) therein positioned radially between an outer circumference of the backerplate body (E3) and the mounting portion (E2), the plurality of apertures (26) being adapted for dust to pass therethrough and into a cavity, formed in the counterbore (H) between the sander hub (E1) and the backerplate body (E3), during operation of a drywall sander with the backerplate (E3) mounted thereto. 
Marton does not explicitly disclose the sander hub (E1) including a fastener protruding within the counterbore (H) and wherein the threaded bore (28) is adapted to couple to the fastener of the sander hub (E1).
However, Sun teaches a grinding tool comprising of a hub (11’) including a fastener (1141’) protruding within a counterbore (See Sun, Figs. 22-23) and wherein a threaded bore (1220’) is adapted to couple to the fastener (1141’) of the hub (11’). See Sun, Figs. 20-23.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the backerplate of Marton to further comprise of wherein the sander hub (E1) includes a fastener protruding within the counterbore (H) and wherein the threaded bore (28) is adapted to couple to the fastener of the sander hub (E1), as taught by Sun, as a known means for providing an effective rotational connection between the backer plate and the hub, without any new or unexpected results.
Regarding Claim 15, Marton, as modified, meets all of the limitations of Claim 15, as best understood, as applied to Claims 1, 2, and 14 above.
Regarding Claim 16, Marton, as modified, meets all of the limitations of Claim 16, as best understood, as applied to Claims 1, 4, and 14 above.
Regarding Claim 19, Marton, as modified, meets all of the limitations of Claim 16, as best understood, as applied to Claims 1, 7, and 14 above.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marton in view of Sun, in view of Droste et al. (US 2021/0122000 A1).

    PNG
    media_image3.png
    256
    249
    media_image3.png
    Greyscale
Regarding Claim 17, Marton, as modified, discloses the portable drywall sander hub assembly of Claim 14, as previously discussed above, having a first set of apertures (26) symmetrically positioned at a first radial offset about an axis of the annular disc shape. See Marton, Figs. 1 and 4.  Marton further discloses the concept of a plate (12b) comprising of a first set of apertures symmetrically positioned at a first radial offset about an axis of the annular disc shape (12b) and second set of apertures symmetrically positioned at a second radial offset about the axis of the annular disc shape, the second radial offset being different than the first radial offset. See Fig. 5. 
Marton, as modified, does not explictly disclose wherein the plurality of apertures (26) includes a second set of apertures symmetrically positioned at a second radial offset about the axis of the annular disc shape, the second radial offset being different than the first radial offset. 
However, Droste (Figs. 17 & 18) teaches a backerplate (116) comprising of a plurality of apertures (254 & 256) wherein the plurality of apertures (254 & 256) includes a first set of apertures (256) symmetrically positioned at a first radial offset about an axis (126) of the annular disc shape (116) and a second set of apertures (254) symmetrically positioned at a second radial offset about the axis (126) of the annular disc shape (116), the second radial offset being different than the first radial offset. See Droste, Figs. 17 and 18.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Marton, as modified, to further comprise of wherein the plurality of apertures (26) includes a second set of apertures symmetrically positioned at a second radial offset about the axis of the annular disc shape, the second radial offset being different than the first radial offset, as taught by Droste, for the purpose of providing additional air flow to allow air and derbis to more effeciently pass through the backerplate.
Regarding Claim 18, Marton, as modified, discloses the device of Claim 17, as previously discussed above, wherein the first set of apertures (Droste, 256) include a size that is different than the second set of apertures (Droste, 254). See Droste, Figs. 17 and 18.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marton in view of Sun et al., in further view of Bergner.
Regarding Claim 20, Marton, as modified, discloses the device of Claim 19, as previously discussed above. Marton further discloses the concept of protrusion (74) extending from one layer of the sanding tool to another. See Figs. 5 &6.
Marton, as modified, does not explicitly disclose wherein the mounting portion includes a front protrusion that protrudes in an axial direction of the mounting portion and protrudes relative to the backerplate body in the axial direction, the front protrusion adapted to guide at least one of an intermediate plate and a backerplate fastener into axial alignment with the backerplate.

    PNG
    media_image2.png
    657
    463
    media_image2.png
    Greyscale
 However, Bergner teaches a backer plate (tool holder, 9) comprising of a mounting portion that includes a front protrusion that protrudes in an axial direction of the mounting portion and protrudes relative to the backerplate (9) body in the axial direction, the front protrusion adapted to guide at least one of an intermediate plate (grinding disc 8, for receiving grinding sheets; see Col. 2, Lines 57-59) and a backerplate fastener into axial alignment with the backerplate (9). See Bergner, Fig. 15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Marton, as modified, to further comprise of wherein the mounting portion includes a front protrusion that protrudes in an axial direction of the mounting portion and protrudes relative to the backerplate body in the axial direction, the front protrusion adapted to guide at least one of an intermediate plate and a backerplate fastener into axial alignment with the backerplate, as taught by Bergner, for the purpose of ease of manufacturing and ensuring that the upper and lower portions remain positively attached and accurately positioned relative to each other when subject to torsion forces during use.
Martin, as modified, further discloses wherein the intermediate plate (Marton, 12; Bergner, 8) forms an intermediate bore (See Examiner Annotated Bergner, Fig. 15) adapted to receive the front protrusion (See Examiner Annotated Bergner, Fig. 15), for the purpose of ease of manufacturing and ensuring that the upper (Marton, 14; Bergner, 9) and lower portions (Marton, 12; Bergner, 8) remain positively attached and accurately positioned relative to each other when subject to torsion forces during use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723